NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3592
                                       ___________

                                 SYLVESTER MARTIN,
                                                Appellant

                                             v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (M.D. Pa No. 1-13-cv-00203)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 14, 2016
               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                                  (Filed: April 18, 2016)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Sylvester Martin, a federal prisoner, appeals from the District Court’s orders

dismissing his complaint and denying reconsideration. We will affirm.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             I.

       Martin alleges that, while he was incarcerated at USP-Canaan in June of 2011, he

and other inmates contracted salmonella after the prison served them tainted chicken. He

filed suit pro se naming the United States as the sole defendant and asserting a claim

under the Federal Tort Claims Act (“FTCA”). He also asserted constitutional claims

based on his medical care and the denial of his access to the courts and interference with

his ability to submit grievances.

       The Government filed a motion to dismiss arguing that Martin failed to exhaust

his administrative remedies as required by the FTCA, see 28 U.S.C. § 2675(a), and it

attached a declaration stating that the Bureau of Prisons has no record of Martin having

submitted an administrative claim. The Government also argued that Martin failed to

state constitutional claims under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), because liability under Bivens extends only to

individual governmental officials (none of whom Martin had named) and not to the

United States itself. See FDIC v. Meyer, 510 U.S. 471, 484-85 (1994).

       A Magistrate Judge entered an order notifying the parties that he would treat the

Government’s motion as one for summary judgment and directing Martin to file a

response by January 3, 2014. The order also advised Martin that, if he failed to respond,

the Government’s motion could be granted as unopposed. Martin did not file a response

by the deadline. Shortly thereafter, the Magistrate Judge issued a report and

recommended that the District Court grant the Government’s motion. The Magistrate
                                             2
Judge concluded that Martin’s complaint should be dismissed for his failure to file a

response, but he also concluded that the complaint should be dismissed on the merits for

the reasons argued by the Government.

       Martin had mailed to the District Court a motion for an extension of time to

respond before the Magistrate Judge issued his report, but the District Court did not

receive and docket it until shortly thereafter. Martin sought more time to respond

because he had been transferred to a different facility. The District Court construed the

motion as a motion for an extension of time to file objections to the Magistrate Judge’s

report and granted Martin approximately five weeks to object. Martin later filed another

motion for an extension on the basis of another transfer, and the District Court granted

that request as well and gave Martin over two more months.

       Martin instead filed yet another motion for an extension based on yet another

prison transfer. He filed that motion more than four months after his response to the

Government’s motion initially was due and more than three months after his initial

extended deadline to file objections to the Magistrate Judge’s report. Martin’s 26-page

motion raised various arguments on the merits, attached various items of evidence, and

otherwise belied his continuing assertion that conditions in prison prevented him from

filing a substantive response. The District Court denied Martin’s request for an

additional extension, adopted the Magistrate Judge’s recommendation, and dismissed




                                             3
Martin’s complaint. Martin filed two motions for reconsideration, and the District Court

denied those motions as well. Martin appeals.1

                                             II.

       We previously directed the parties to brief the following two issues: “[1] whether,

in light of Martin’s pro se prisoner status, the District Court’s dismissal under Local Rule

7.6 and for failure to prosecute was appropriate . . ., and [2] whether Martin should have

been granted leave to amend his complaint to name individual defendants with respect to

his constitutional claims.” Martin, however, has not addressed these issues. To the

contrary, his brief consists almost entirely of arguments addressed to the constitutionality

of his criminal conviction, which has no bearing on his claims.2



1
  Martin’s notice of appeal mentions only the District Court’s initial order denying
reconsideration, but the Government concedes that it brings up for review the underlying
dismissal order as well and we will liberally construe it to do so. We have jurisdiction
under 28 U.S.C § 1291. We exercise plenary review over the grant of a motion to
dismiss. See Spruill v. Gillis, 372 F.3d 218, 226 (3d Cir. 2004). To the extent that the
District Court’s ruling may constitute the functional equivalent of the entry of summary
judgment, we exercise plenary review as well. See Byrd v. Shannon, 715 F.3d 117, 127
n.4 (3d Cir. 2013). We review the denial of reconsideration for abuse of discretion. See
Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015).
2
  We affirmed Martin’s conviction and his 276-month prison sentence at United States v.
Martin, 311 F. App’x 517 (3d Cir. 2008). Martin collaterally challenged his sentence
under 28 U.S.C. § 2255, but the District Court denied his § 2255 motion in 2010 and
Martin did not appeal. (M.D. Pa. Crim. No. 1-03-cr-00360-001, ECF No. 299.) Martin
requested immediate release from prison in the complaint at issue here, but he did not
assert any actual claim in that regard and no such claim would have been proper.
Martin’s brief also asserts substantive claims unrelated to those that he presented to the
District Court. We will not consider claims presented for the first time on appeal.

                                             4
       We nevertheless have reviewed the District Court’s rulings, and we will affirm its

dismissal on the merits for the reasons that it and the Magistrate Judge explained. First,

we agree that Martin has failed to exhaust his salmonella-related FTCA claim. The

Government has submitted evidence that Martin never exhausted such a claim, and

Martin has not rebutted that evidence. To the contrary, some of the evidence that Martin

submitted confirms his failure to exhaust. (ECF No. 39 at 15.)

       Second, we agree that Martin has failed to state a Bivens claim. Martin named

only the United States as a defendant, and liability under Bivens extends only to

individual governmental officials. See FDIC, 510 U.S. at 484-85. Despite being on

notice of this issue since the Government moved to dismiss his complaint in December of

2013, and despite our express direction to address this issue on appeal, Martin to this day

has not specified any particular claim that he wishes to assert against any particular

individual defendant.

       Finally, we perceive no abuse of discretion in the District Court’s denial of

reconsideration. Although the District Court may not have addressed some of the issues

that Martin raised in his various motions for extensions of time, those arguments did not

state a basis for reconsideration for the reasons explained above.

                                            III.

       For these reasons, we will affirm the judgment of the District Court. Martin’s

motions for leave to file an overlength brief and to withdraw his “all writs motion for


                                             5
default of judgment” and “entry of judgment” are granted. To the extent that Martin’s

filings in this Court can be construed to request additional relief, they are denied.




                                              6